Citation Nr: 0832768	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-02 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2003 to August 
2003.  

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2005 decision and notice of decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for 
service connection for a back condition.  The veteran filed a 
timely Notice of Disagreement (NOD) in July 2006.  
Subsequently, in November 2006, the RO provided a Statement 
of the Case (SOC).  Following the veteran's December 2006 
request for an extension for filing her substantive appeal, 
the RO allowed her an additional 60 days from the date of her 
request to so file.  Thereafter, in January 2007, the veteran 
filed a timely substantive appeal.

Pursuant to her request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in June 2008, a 
transcript of which is of record. 


REMAND

A preliminary review of the record indicates that the 
veteran's claim for service connection for a back disorder 
requires additional development.  See 38 C.F.R. § 19.9 (2007) 
(authorizing the Board to remand a case "[i]f further 
evidence, clarification of the evidence . . . or any other 
action is essential for a proper appellate decision . . . 
."). 

a.  Factual Background.  Briefly reviewing some of the 
pertinent evidence currently of record, a May 1999 service 
personnel record, reporting the veteran's "physical 
profile," stated that the veteran had a thoracic strain due 
to a March 1998 motor vehicle accident.  A June 2001 service 
medical record, recording the veteran's report of her medical 
history, indicated that she had periodic back pain after a 
March 1997 car accident.  A June 2001 service medical 
examination noted that the veteran's spine and 
musculoskeletal system were normal.  A July 2001 service 
personnel record, again recording the veteran's "physical 
profile," stated that the thoracic strain incurred in the 
March 1998 motor vehicle accident was resolved.

In a January 2003 service medical record, labeled a pre-
deployment health report, the veteran noted that she had 
medical/dental problems, but did not define the nature of 
these disorders.  Following the veteran's entry into active 
service, a June 2003 service medical record indicated that 
she felt muscle pain in her right shoulder and lower back 
pain that would worsen with exercise.  The examiner diagnosed 
the veteran, in pertinent part, with lumbago.  A July 2003 
service medical record noted that the veteran was 
experiencing soreness and stiffness in her neck and shoulder; 
and the examiner diagnosed her as having torticollis.  

In a July 2003 service medical record, labeled a post-
deployment health assessment, the veteran stated that she 
felt that her health had worsened during her deployment; that 
she currently had swollen, stiff or painful joints; back 
pain; and muscle aches; that her health in general was good; 
and that she had questions or concerns about back pain and 
muscle tightness.  In another July 2003 service medical 
record, assessing the veteran's health after her return from 
deployment, the examiner recommended that a line of duty 
investigation be conducted because the veteran's back pain 
had exacerbated.  A further July 2003 service medical record 
included a diagnosis for significant chronic back pain.  The 
examiner recommended a P3 permanent profile and an 
examination by a medical evaluation board (MEB). 

An October 2003 service medical record, recording a MEB's 
finding, indicated that the veteran was deemed unfit to 
perform all her military duties as a result of chronic low 
back pain.  A December 2003 letter from a private medical 
doctor, commenting on the veteran's fitness for military 
duty, stated that due to her "back injury," the veteran 
should not have been allowed at that time to lift, bend, run, 
do sit-ups, jump, kneel, or stand or sit for a prolonged 
period of time.  December 2003 private medical records, 
noting the results of separate MRI reports, stated that the 
veteran's lumbar and thoracic spines were normal.  

A June 2004 service personnel record, recording the veteran's 
"physical profile," noted the examiner's concurrence with 
the October 2003 MEB opinion, finding that a permanent change 
of profile requiring a change of duty assignment and military 
occupational specialty (MOS) for the veteran was necessary.  
September 2004 service personnel records indicated that a 
MOS/Medical Retention Board (MMRB), having reviewed pertinent 
records and reports, determined that the limitations imposed 
by the veteran's permanent profile were so prohibitive they 
precluded retraining and reclassification into any MOS in 
which her branch of service had a requirement.  It is 
apparent that the MMRB recommended that the veteran be 
directed to a further MEB and Physical Evaluation Board 
(PEB), but the record does not contain a further MEB or PEB 
report.  

In a January 2005 private medical record, veteran reportedly 
indicated that she had increased pain in her back with 
activity and bending, and muscles spasms that were aggravated 
with activity.  She said that the pain was either caused or 
aggravated by two auto accidents, occurring in March 1997 and 
2000, respectively; and that the pain had worsened during 
service.  The examiner reported reviewing MRIs taken 
previously of the veteran's spine.  He noted that the MRI of 
both her lumbar and thoracic spine was unremarkable.  The 
examiner's assessment was that the veteran had chronic low 
back pain, stemming from the two auto accidents.  He noted 
mechanic dysfunction and some sacroiliac joint dysfunction 
that aggravated most of her pain.  He also found that her 
back pain was aggravated by exogenous obesity and lack of 
physical activity.  

In a May 2008 private medical record, the veteran reportedly 
stated that the long periods of standing and training she 
experienced in service exacerbated her low back pain and 
started new symptoms of pain in her right shoulder and mid 
back.  She indicated that, since returning from service, she 
had a continual problem with pain, with frequent periods of 
exacerbation.  An examiner assessed her as having lumbago and 
lumbar radiculopathy.  Another May 2008 medical record noted 
that an MRI of the veteran's lumbar spine showed minor 
degenerative disc disease with bulging disk at L3-4 and L4-5, 
but no herniation or central stenosis; and mild facet 
degenerative change at L4-5 and L5-S1.  

b.  Analysis.  A review of the medical evidence of record 
indicates that not all of the veteran's pertinent private 
medical records are associated with the current file.  For 
example, in a July 1998 private medical record (dated prior 
to service), the veteran reportedly said that she had  
received treatment previously from an unnamed chiropractor 
for back pain following a pre-service n auto accident on 
March 19, 1998.  She recalled that, as part of her treatment, 
the chiropractor took x-rays of her back and indicated to the 
veteran that they were fine.  In addition, in a December 2002 
private medical record, the veteran was noted to have stated 
that she went to her regular physician seeking treatment for 
back pain in either November or December 2002.  She claimed 
that the physician told her that x-rays taken at the time 
were negative for any problem and that she was having muscle 
spasms.  Finally, a July 2003 service medical record 
indicated that the veteran was experiencing both middle and 
lower back pain.  The veteran reportedly said that she 
previously had visited a civilian examiner who took a MRI of 
her back; and, subsequently, told her that the pain was due 
to a nonsurgical cause and that she did not have any pinched 
nerves.  The Board notes that these x-ray and MRI reports, 
and any associated medical records, are not included in the 
file.  Although the medical records currently in the file 
include the veteran's recollections about the outcomes of the 
aforementioned x-ray and MRI reports, hearsay statements by 
the veteran as to what a doctor said to her cannot substitute 
for actual medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995) (noting that a layman's account as to a 
physician's opinion is too attenuated to constitute medical 
evidence).  As part of the duty to assist the veteran, the 
Board finds that the RO must attempt to acquire any 
outstanding private medical records regarding the veteran's 
back disorder that may be available, including the above-
noted x-ray and MRI reports and evaluation and treatment for 
injuries sustained in an auto accident.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1)(2) (2007).

In addition, the Board notes that the veteran claims that her 
back problems resulted from, or were aggravated by, two auto 
accidents.  The veteran, as a layperson,  may not offer 
competent evidence as to a matter requiring medical 
expertise, such as the etiology of a disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  However, a 
layperson may offer competent evidence as to a matter within 
her own experience as a layperson, such as the date of the 
onset of pain.  See id. at 494-95 (finding that a layperson 
may provide an eyewitness account of medical symptoms).  The 
Board notes that the current file does not contain any 
documentary evidence explaining the nature of these accidents 
(i.e., police reports, descriptions of the events from the 
veteran, etc.) or any reports of medical treatment 
contemporaneous to either occurrence.  

Reviewing the evidence currently of record, the Board also 
notes that the veteran's accounts as to the dates of these 
accidents are inconsistent.  Regarding the first accident, 
certain records in the file indicate that the accident 
occurred in 1998, including a July 2008 private medical 
record (stating that it occurred on March 19, 1998); and May 
1999 and July 2001 service medical records (giving an 
occurrence date of March 1998).  However, other records 
report that the event happened in 1997, including a June 2001 
service medical record (stating it happened in March 1997); 
and the veteran's July 2006 NOD (giving a date of 1997).  As 
for the second accident, in her July 2006 NOD, the veteran 
indicated that that this event occurred in 2000.  However, in 
a June 2003 service medical record, the veteran reportedly 
told the examiner that the accident occurred in 2002; and, in 
a July 2003 service medical record, she allegedly stated that 
it occurred in 2001.  Regardless of these inconsistencies, 
the Board notes that the veteran clearly has expressed her 
belief that injuries incurred in these pre-service accidents 
resulted in a back disability that was aggravated during 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Because 
said records might be pertinent to the veteran's claim, the 
Board finds the RO should attempt to acquire reports of these 
accidents and any resulting medical treatment.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1)(2) (noting 
the VA's duty to assist).  

The Board also notes that the RO asked for and acquired the 
veteran's service personnel and medical records in April 
2005.  At her June 2008 Board hearing, the veteran testified 
that she retired from the Reserves in November 2005.  The 
record of evidence does not contain any indication that the 
RO attempted to supplement the record by requesting any 
further service personnel or medical records after April 
2005.  As such, the Board finds that the RO should seek to 
acquire all existing service personnel or medical records 
created after their previous request for records in April 
2005.  Id.


The Board notes that the RO, in both the July 2005 rating 
decision and the November 2006 SOC, found that the veteran 
had a preexisting back condition that was not aggravated by 
service.

The medical evidence indicates that the veteran has had 
recurrent back pain prior to, during and after her periods of 
active duty from January to August 2003.  While pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted (see Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in 
part and remanded on other grounds sub nom. Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)), the veteran was 
diagnosed with a thoracic strain at one point prior to her 6 
month period of active duty and in any event, given the 
numerous times she was evaluated for back pain prior to 
service (as well as during and after service), the Board 
finds that the evidence shows a pre-existing chronic back 
disability and the veteran does not contend otherwise.  The 
appellant asserts, in essence, that her pre-existing back 
disability was aggravated during her period of active duty.  
The Board also notes that, with respect to a current 
diagnosis, May 2008 private medical records, submitted 
directly to the Board with a proper waiver of RO 
consideration, include diagnoses for lumbago, lumbar 
radiculopathy, degenerative disc disease, and mild facet 
degenerative change at L4-5 and L5-S1 so there's no question 
she has a current diagnosis of a chronic back disability.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2007).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition. Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence in the record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994); Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  In such a case, "[a] preexisting injury or disease 
will be considered to have been aggravated by active . . . 
service, where there is an increase in disability during such 
service . . . ." 38 C.F.R. § 3.306(a).  When claiming 
entitlement to service connection for the aggravation of a 
preexisting condition, a veteran need not establish a causal 
link between his military service and the deterioration of 
his pre-service disability, but he bears the burden of 
proving that an aggravation, or permanent increase in 
severity, occurred in service.  Wagner v. Principi, 370 F.3d 
1089, 1096 (2004) (noting that the "burden falls on the 
veteran to establish aggravation"); Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993).  Temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to constitute "aggravation in service" unless the 
underlying condition, as contrasted to the symptoms, is 
worsened, and aggravation may not be conceded where the 
disability underwent no increase in severity during service.  
Jenson, supra; Paulson, supra ("The presumption of 
aggravation . . . is not applicable unless the pre-service 
disability underwent an increase in severity during 
service"); Routen v. Brown, 10 Vet. App. 183, 189 (1997) 
(noting that in order to establish aggravation, the 
preexisting disorder must have undergone "a lasting worsening 
. . . that is, a worsening that existed at the time of 
separation . . . ."); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

In determining whether such aggravation occurred the Board 
must give "[d]ue regard . . . [to] the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service," and 
"[t]he development of symptomatic manifestations of a 
preexisting disease or injury during or proximately following 
action with the enemy . . . will establish aggravation of a 
disability."  38 C.F.R. § 3.306(b)(2).  Where an in-service 
increase in severity has been shown, VA may rebut the 
presumption of aggravation by demonstrating that "the [in- 
service] increase in disability is due to the natural 
progress of the disease," and it must do so by offering 
"[c]lear and unmistakable evidence (obvious or manifest)" in 
this regard.  38 C.F.R. § 3.306(a), (b); accord Wagner, 
supra.

At present, there is no medical opinion of record that 
addresses the question of whether any currently diagnosed 
back disorder that pre-existed service was 
aggravated during or as the result of service, nor is there 
an opinion addressing the question of whether there is any 
other current back disability that began during or as the 
result of service.  Under such circumstances, the case must 
be remanded to afford the veteran an orthopedic examination 
that includes opinions addressing these questions.  Id.; See 
also 38 U.S.C.A. § 5103A(D) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(c)(4) (2007); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the veteran an additional 
notification letter.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159.

2.  The AMC/RO must request the veteran to 
provide the names and addresses of all 
non-VA physicians and other medical 
professionals, including the examiners who 
performed either an X-ray or a MRI, as 
noted by the veteran in the 1998, 2002 and 
2003 medical records, who provided 
evaluation or treatment for her back 
disorder(s).  The AMC/RO should also ask 
the veteran to provide information that 
would allow the AMC/RO to procure the 
reports and medical records related to the 
auto accidents noted by the veteran in the 
evidence of record.  The AMC/RO should 
include with their request the necessary 
authorization and consent forms.  The 
AMC/RO must then make attempts to acquire 
all such records.

3.  The AMC/RO should obtain any missing 
personnel or medical records from the Army 
Reserves, National Personnel Records 
Center (NPRC) or any other appropriate 
agency for her Reserves service.  All 
efforts to obtain these records should be 
fully documented, and the various agencies 
must provide a negative response if 
records are not available. 

4.  The veteran should also be scheduled 
to undergo an orthopedic examination to 
determine the approximate onset date, 
nature and d etiology of any back 
disability that is currently present.  The 
claims folder, including a copy of this 
Remand, must be made available for the 
examiner to review.  Any tests deemed 
necessary should be accomplished.  
Following the examination, the examiner 
should answer the following questions:

a.  Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's pre-existing back 
disability increased in severity during 
active service (from January 2003 to 
August 2003)?  

b.  If the answer to (a) is yes, is it 
undebatable that the pre-existing back 
disability was not aggravated during 
active service? 

c.  Is it at least as likely as not (50 
percent or greater probability) that 
any current back disorder that did not 
pre-exist service began during active 
service or is causally related to any 
incident of active service?  

The clinician is advised that aggravation 
for legal purposes is defined as a 
worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

The examiner is also advised that the term 
"as likely as not" does not mean within 
the realm of possibility. Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.

5.  When the development requested has 
been completed, the AMC/RO must 
readjudicate the claim with consideration 
of all evidence received since the 
November 2006 SOC.  If the benefit sought 
is not granted, the veteran and her 
representative should be furnished a SSOC, 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2007).




